 

Exhibit 10.20

 

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of May 2, 2018 (this
"First Amendment"), by and among BNP Paribas and each of the other lenders from
time to time a party hereto, (the "Lenders"), JMP Credit Advisors CLO V Ltd.
(the "Borrower"), BNP Paribas, as administrative agent (the "Administrative
Agent"), JMP Credit Advisors LLC (the "Collateral Manager"), JMP Investment
Holdings LLC (the "Preferred Investor").

 

WITNESSETH:

 

WHEREAS, the Lenders, the Borrower, the Administrative Agent, the Collateral
Manager and the Preferred Investor have previously entered into that certain
Credit Agreement, dated July 31, 2017 (the "Agreement"); and

 

WHEREAS, the Lenders, the Borrower, the Administrative Agent, the Collateral
Manager and the Preferred Investor desire to amend certain provisions of the
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

Section 1.     Definitions. For purposes of this First Amendment, capitalized
terms used herein but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

 

Section 2.     Amendment.

 

 (a)     Section 1(a) of the Agreement is hereby amended by:

 

(ii)     replacing the definition of "Maximum Facility Amount" in its entirety
with the following new definition: "Maximum Facility Amount" means (a) on the
date hereof, U.S.$30,000,000, so long as Section 7(a)(i) and Section 7(a)(ii)
are satisfied and (b) upon the purchase of additional Preference Shares, the
lesser of (i) the product of (x) 4.00 and (y) the then funded Subscription
Amount as of such date and (ii) U.S.$240,000,000 (which amount may be increased
on or following the CLO Pricing Date subject to the consent of the
Administrative Agent in its sole discretion, credit approval from the Lenders
and appropriate amendments to this Agreement necessary to reflect such
increase)."; and

 

(b)     Schedule B of the Agreement is hereby amended by deleting the language
in the right column under the heading "Individual Lender Maximum Funding Amount"
in its entirety and replacing it with "(a) On the date hereof, U.S.$30,000,000,
so long as Section 7(a)(i) and Section 7(a)(ii) are satisfied and (b) upon the
purchase of additional Preference Shares, the lesser of (i) the product of (x)
4.00 and (y) the then funded Subscription Amount as of such date and (ii)
U.S.$240,000,000".

 

Section 3.     Agreement Otherwise Unchanged. Except as herein provided, the
Agreement shall remain unchanged and in full force and effect, and each
reference to the Agreement, and words of similar import in the Agreement, each
as amended hereby, respectively, shall be a reference to the Agreement, as
amended hereby, and as the same may be further amended, supplemented and
otherwise modified and in effect from time to time.

 

 

1

--------------------------------------------------------------------------------

 

 

 

 

Section 4.     Effective Date. This First Amendment shall become effective as of
the date first above written upon the execution and delivery hereof by each of
the parties hereto.

 

Section 5.     GOVERNING LAW. THIS FIRST AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATING TO THIS FIRST AMENDMENT (WHETHER IN CONTRACT,
TORT OR OTHERWISE) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 

Section 6.     Severability. Each provision of this First Amendment shall be
severable from every other provision of this First Amendment for the purpose of
determining the legal enforceability of any provision hereof, and the
unenforceability of one or more provisions of this First Amendment in one
jurisdiction shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.

 

Section 7.     Counterparts. This First Amendment may be executed by the parties
hereto in separate counterparts, each of which shall be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.

 

Section 8.     Representations and Warranties. Each party hereto represents and
warrants that this First Amendment has been duly and validly authorized,
executed and delivered by it and is legal, valid, binding and enforceable
against it in accordance with its terms.

 

[Signature Page Follows]

 

 

2

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, each of the parties have caused this First Amendment to be
executed and delivered by their duly authorized officers as of the date first
written above.

 

 

 

BNP PARIBAS,

 

as Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Patrick McKee                                           
Name: Patrick McKee
Title: Managing Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adnan A. Zuberi                                        
Name: Adnan A. Zuberi
Title: Managing Director

 

 

 

 

 

 

 

Executed as a Deed:

 

JMP CREDIT ADVISORS CLO V LTD.,

 

as Borrower

 

 

 

 

 

 

 

 

By:

/s/ Nicholas Swartz                                           
Name: Nicholas Swartz
Title: Director

 

 

 

JMP CREDIT ADVISORS LLC, as Collateral

 

Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Kitchin                                           
Name: Craig Kitchin
Title: Chief Financial Officer

 

 

 

JMP Credit Advisors CLO V Ltd.
First Amendment to Credit Agreement

 

 

3

--------------------------------------------------------------------------------

 

 

 

 

 

JMP INVESTMENT HOLDINGS LLC,

 

as Preferred Investor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Raymond Jackson                                       
Name: Raymond Jackson
Title: Chief Financial Officer

 

 

 

 

 

 

 

BNP PARIBAS,

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Patrick McKee                                           
Name: Patrick McKee
Title: Managing Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adnan A. Zuberi                                        
Name: Adnan A. Zuberi
Title: Managing Director

 

 

 

JMP Credit Advisors CLO V Ltd.
First Amendment to Credit Agreement

 

4